Citation Nr: 0704655	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain. 

2.  Entitlement to an initial rating for gastroesophageal 
reflux (GERD) in excess of 10 percent prior to October 27, 
2005.  

3.  Entitlement to a rating in excess of 30 percent for GERD 
beginning October 27, 2005.  

4.  Entitlement to a compensable initial rating for 
chondromalacia of the right knee.  

5.  Entitlement to a compensable initial rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to July 
2001.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded by the Board 
for additional development in November 2004, and the case is 
now ready for appellate review. 


FINDINGS OF FACT

1.  Motion in the back is, at worst, to 90 degrees of forward 
flexion; 25 degrees of lateral flexion, 20 degrees of 
rotation and 10 degrees of backward extension.  

2.  The medical evidence shows no more than slight loss of 
motion of the lumbar spine and did not show muscle spasm on 
extreme forward bending or the loss of lateral spine motion 
in the standing position prior to September 26, 2003; the 
evidence after September 26, 2003 does not show forward 
flexion of the thoracolumbar spine to be 30 degrees or less, 
the combined range of motion of the thoracolumbar spine to be 
120 degrees or less or muscle spasm or guarding severe enough 
to result in an abnormal spinal contours such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

3.  Prior to October 27, 2005, the record revealed no 
objective findings of disability related To GERD. 

4.  As of October 27, 2005, the veteran's GERD was manifested 
by daily dysphagia, pyrosis, and regurgitation but no arm 
pain, hematemesis, melena, weight loss or anemia.  

5.  There is a full range of extension in the right knee and 
flexion in the right knee is, at worst to 135 degrees; there 
is no instability in the right knee. 

6.  The veteran's hemorrhoids are .5 cm x .5 cm in size and 
he describes hemorrhoidal bleeding once a month; the 
hemorrhoids are not thrombotic and do not include excessive 
redundant tissue. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (2001); 38 C.F.R. § 4.71a, 
DC 5237 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for GERD prior to October 27, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.114, DC 7346 (2005).    
 
3.  The criteria for a rating in excess of 30 percent for 
GERD beginning October 27, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.114, DC 7346 (2006).    
 
4.  The criteria for a compensable initial rating for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, DCs 5260, 5261, 5257 (2005).   

5.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, DC 
7336 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, multiple letters, most recently dated 
in December 2004, satisfied the duty to notify provisions.  
As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded the VA Compensation and Pension 
examinations requested by the Board in its November 2004 
remand.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that at issue in the present case 
are claims based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  
 
A.  Lumbosacral Strain

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria and the current regulations.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the regulatory revisions in the adjudication below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion.  38 C.F.R. § 
4.71a, DC 5292 (2002).  Additionally, a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  38 C.F.R. § 4.71a, DC (2002).  A 20 percent 
evaluation was for assignment with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  Id.  

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a DC 5237, Note (2) 
(2006); see also 38 C.F.R. § 4.71a, Plate V (2006).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, DC 5237, Note (2) (2006).  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5237, Note (1) (2006).  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4) (2006).

Service medical records reflect treatment for pain in the 
veteran's lumbosacral region.  An X-ray conducted in May 2001 
was negative except for "[s]light lumbar dextroscoliosis 
which may be simply be positional."  After service, a 
December 2001 VA examination of the lumbosacral spine showed 
no localized tenderness, swelling or deformity.  Lumbar 
motion was to 90 degrees of flexion, 25 degrees of right and 
left lateral flexion, 20 degrees of right and left rotation 
and 10 degrees of extension.  Straight leg raising was 
negative and there was no loss of strength noted.  The 
diagnoses included lumbar strain, and service connection for 
this disability was granted by a March 2002 rating decision.  
A 10 percent rating was assigned under 38 C.F.R. § 4.71a, DC 
5292 (2001). 

At a December 2005 VA examination, the veteran described pain 
in his lower back with a "pressure sensation" at the belt 
line on each side.  He stated the episodes of pain lasted 
once or twice a day lasting an hour, but he indicated there 
was no radiation of pain or any incapacitating episodes of 
pain.  The veteran reported that he exercised regularly and 
he reported no problems with activities of daily living, and 
he reported that he does not take any medication on a regular 
basis for his back.  Upon physical examination, the spine 
demonstrated a normal thoracic kyphosis and a normal lumbar 
lordosis without tilt, list or rotational abnormalities of 
posture.  There was pain to deep palpation on either side of 
the spinous processes from L2 to L5.  There was no evidence 
of ankylosis and no evidence of radicular symptoms.  

Also upon examination in April 2006, the range of lumbar 
motion was to 90 degrees of flexion with a palpable spasm, 
with complaints of pain from 75 degrees to 90 degrees.  The 
veteran did not complain about pain with extension, flexion, 
or rotation, but extension was to 30 degrees with a painful 
arc by the examiner's assessment from 15 to 30 degrees.  
Right and left flexion was to 30 degrees with a painful arc 
from 15 to 30 degrees.  Rotation was to 30 degrees to each 
side with a painful arc from 15 to 30 degrees.  The examiner 
stated that the observed "painful arc," in the absence of 
complaints of pain from the veteran, represented palpable 
spasms or "quickening."  The neurological examination 
showed normal sensory findings with intact dermatomes and a 
normal motor functioning.  Reflexes were intact, but the 
veteran had sluggish bilateral ankle jerks without pathologic 
reflexes.  The diagnosis in pertinent part was moderate 
chronic lumbar strain.  The examiner, referencing the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), stated that with 
respect to the back, there was "objective clinical evidence 
that function was additionally limited by both pain and lack 
of endurance, and of these two factors pain has the 
primary/greatest impact on functional ability."  The 
examiner also commented that the veteran had "understated" 
his functional impairment and minimized his symptoms in 
describing them to the examiner.  
 
To warrant an evaluation in excess of 10 percent for loss of 
motion or strain of the lumbar spine under the criteria in 
effect prior to September 26, 2003, there needs to be 
evidence of either moderate loss of motion of the lumbar 
spine, muscle spasm on extreme forward bending, or unilateral 
loss of spine motion in standing position. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).  Such findings 
were not demonstrated by the December 2001 examination or any 
other clinical evidence dated prior to September 26, 2003.  
The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  However, since there is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome, an initial rating in excess of 10 percent is not 
warranted under another diagnostic prior to September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5293 (2002).

Under the rating criteria effective September 26, 2003, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contours such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As demonstrated 
above, none of the findings required for a rating in excess 
of 10 percent under the revised criteria were shown by the 
December 2005 VA examination, and there is no other medical 
evidence dated after September 26, 2003, demonstrating such 
findings.  There is also no evidence that there is a 
neurological component to the veteran's service-connected 
back disability that would warrant increased compensation on 
the basis of a separate rating.  

With respect to the provisions of 38 C.F.R. § 4.40 concerning 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45, and the holding in DeLuca, while the 
physician who conducted the most recent VA examination noted 
that there is "additional" limitation of functioning due to 
pain, there is no objective evidence that this additional 
loss of functioning warrants additional compensation in 
excess of the 10 percent rating that is currently assigned.  
As such, the Board concludes that a rating in excess of 10 
percent for chronic lumbar strain is not warranted at any 
time subsequent to the effective date of the initial rating, 
July 2, 2001.  See Fenderson, 12 Vet. App. at 126; 38 C.F.R. 
§ 3.400 (2006).

B.  GERD

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

A hiatal hernia manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent disability rating.  
Persistently recurrent epigastric distress due to hiatal 
hernia with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health warrants a 30 percent 
disability rating.  A hiatal hernia manifested by two or more 
of the symptoms for the 30 percent evaluation of less 
severity warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, DC 7346.

The service medical records reflect treatment for GERD and 
symptoms felt to possibly be related to an ulcer.  An 
uppergastrointestinal series conducted in November 1988 was 
negative, however.  At a December 2001 VA examination after 
service, the veteran reported a history of heartburn and 
lactose intolerance.  The examination showed the abdomen to 
be soft and nontender and there was no hepatosplenomegaly or 
abnormal masses.  There were normative bowel sounds and there 
was no guarding or rebound.  The assessment included GERD.  
The veteran was scheduled for an upper gastrointestinal 
series which he failed to attend.  Thereafter, the March 2002 
rating decision granted service connection for the veteran's 
GERD, rating the disability as noncompensable by analogy to 
DC 7346 effective from July 2, 2001.  The rating was 
increased to 10 percent, also effective from July 2, 2001, by 
a May 2003 rating decision based in part on receipt of 
radiographic evidence of a small sliding-type hiatal hernia. 

Thereafter, the record includes reports from an October 27, 
2005, VA examination in which the examiner stated the 
veteran's GERD was manifested by daily dysphagia, pyrosis, 
and regurgitation but no arm pain, hematemesis, melena, 
weight loss or anemia.  The examiner noted that the veteran 
took Prilosec, Zantac and Maalox, and the diagnosis was a 
hiatal hernia with GERD that was "symptomatic in spite of 
medication."  It was noted that surgery was being 
contemplated by the veteran and that there was a "life 
threatening" combination of symptoms.  

Turning first to the issue of whether a rating in excess of 
10 percent for GERD was warranted prior to October 27, 2005, 
it was not until a VA examination on that date that some of 
the findings required for a 30 percent rating under DC 7346 
(dysphagia, pyrosis, and regurgitation) were demonstrated.  
As such, entitlement to a rating in excess of 30 percent for 
GERD prior to prior to October 27, 2005, is not warranted.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o). 

As for a rating in excess of 30 percent beginning October 27, 
2005, a 60 percent rating require symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  None of the specific findings required 
for a 60 percent rating under DC 7346 were demonstrated at 
the October 2005 VA examination or any other clinical 
evidence of record.  While the Board recognizes that the 
examiner in October 2005 noted there was a "life 
threatening" combination of symptoms, it is unclear if by 
this statement if he meant that this was due solely to 
service connected gastrointestinal disability.  If so, this 
conclusion is inconsistent with the actual findings from the 
examination, to include the lack of vomiting, material weight 
loss, hematemesis, melena or anemia.  A review of the other 
potentially applicable diagnostic codes for rating 
gastrointestinal disability codified at 38 C.F.R. § 4.114 
also does not reveal a provision warranting a rating in 
excess of 30 percent.  As such, a rating in excess of 30 
percent for GERD after October 27, 2005, is not warranted. 

C.  Chondromalacia of the Right Knee 

A 10 percent rating is warranted for knee flexion limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating 
is warranted for limitation of knee extension to 10 degrees.  
38 C.F.R. § 4.71a, DC 5261.  The normal range of motion of 
the knee is from 140 degrees flexion to 0 degrees extension.  
38 C.F.R. § 4.71, Plate II (2006).  In event of a disability 
manifesting both limitation of flexion and limitation of 
extension, VA is to provide two separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2004).  Additionally, slight recurrent 
subluxation or lateral instability of a knee warrants a 10 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A September 1995 service medical record shows the veteran 
complaining about right knee pain after a softball game.  
Following an examination which showed a full range of knee 
motion but tenderness to palpation of the right medial 
collateral ligament, the assessment was right medial 
collateral ligament strain.  After service, the December 2001 
VA examination of the right knee showed a full range of 
motion with no varus or valgus instability and no medial or 
lateral joint line tenderness.  The diagnosis in pertinent 
part was chondromalacia of the right knee. 

The veteran's right knee was examined again in April 2006, 
with the VA physician stating that the most significant 
finding was tenderness to moderate palpation of the medial 
femoral condyle of the right knee which reached its maximum 
level when the knee was flexed to 90 degrees.  The quadriceps 
were well developed medially just above the knee.  Motion was 
from full extension to 135 degrees of flexion.  When asked, 
the veteran sated that he was not experiencing pain but the 
examiner sated that there was a painful arc of motion with 
muscle spasms.  There was no crepitus along the medial or 
lateral joints lines but there was some slight patellofemoral 
crepitus.  The ligaments were stable in all phases with a 
negative Lachman's.  There was normal medial and lateral 
collateral ligament stability and no increase in pain with 
medial collateral ligament testing on valgus stress.  The 
patellofemoral compression test was negative for an increase 
in pain.  X-rays were negative.  The diagnoses were medial 
collateral ligament sprain most likely Grade 1, and 
chondromalacia of the medical femoral condyle.  Referencing 
DeLuca, the examiner stated that he found no objective 
clinical evidence that functioning was additionally limited 
by pain, fatigue, weakness or lack of endurance.  He also 
indicated there was no evidence of slight, moderate, or 
recurrent subluxation or lateral instability.  His assessment 
of the degree of chondromalacia was that it was a "moderate 
level of injury."   

The findings above clearly do not warrant a compensable 
rating for limitation of flexion or extension under DCs 5260 
and 5261, and as no instability has been shown in the right 
knee, a compensable under DC 5257 is not warranted.  A review 
of the other potentially applicable diagnostic codes for 
rating the knee and leg does no reveal a provision under 
which a compensable rating would be warranted, and the 
physician who examined the veteran in December 2005 found no 
objective evidence which would warrant increased compensation 
under the principles of DeLuca.  As such, the Board concludes 
that a compensable rating for chondromalacia is not warranted 
at any time subsequent to the effective date of the initial 
rating, July 2, 2001.  See Fenderson, 12 Vet. App. at 126; 38 
C.F.R. § 3.400 (2006).

D.  Hemorrhoids

A compensable rating for hemorrhoids require frequent 
recurrences of hemorrhoids that are large or thrombotic, 
irreducible, and with excessive redundant tissue.  
38 C.F.R. § 4.114, DC 7336.  Mild to moderate disability due 
to hemorrhoids warrants a noncompensable rating.  Id. 

The service medical records reflect treatment for 
hemorrhoids, and service connection for this condition was 
granted by a March 2002 rating decision.  A noncompensable 
rating was assigned effective from July 2, 1001.  Evidence at 
that time included December 2001 VA examination reports which 
showed the veteran describing a "very active hemorrhoid 
problem."  The physical examination revealed a definite firm 
external hemorrhoid on the left side of the anal verge.  

An October 2005 VA rectal examination demonstrated no fecal 
leakage and no evidence of fissures.  It was indicated that 
the veteran did not have a thrombotic hemorrhoid but that 
there were hemorrhoids at the 6 o'clock position that were .5 
x .5 centimeters in size.  These hemorrhoids were described 
as reducible and not involving any excessive redundant 
tissue.  The veteran described episodes of bleeding once a 
month.  The diagnosis was hemorrhoids that were "mildly 
symptomatic." 

As the clinical evidence as set forth above clearly shows 
that the veteran's hemorrhoids are not thrombosed, and this 
evidence did not otherwise suggest that the veteran's 
hemorrhoids were large or involved excessive redundant 
tissue, a compensable rating under DC 7336 for hemorrhoids is 
not warranted at any time subsequent to the effective date of 
the initial rating, July 2, 2001.  See Fenderson, 12 Vet. 
App. at 126; 38 C.F.R. § 3.400 (2006).

E.  Final Considerations

The veteran has asserted more debilitating condition due to 
his service connected disabilities at issue than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, as 
the probative weight of the negative evidence exceeds that of 
the positive, the claims must be denied.  Gilbert, 1 Vet. 
App. at 49.   
 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar strain is denied. 

Entitlement to an initial rating for GERD in excess of 10 
percent prior to October 27, 2005, is denied.   

Entitlement to a rating in excess of 30 percent for GERD 
beginning October 27, 2005, is denied. 

Entitlement to a compensable initial rating for 
chondromalacia of the right knee is denied.  

Entitlement to a compensable initial rating for hemorrhoids 
is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


